Exhibit 10.1

EXECUTIVE LEASE AGREEMENT

THIS EXECUTIVE LEASE AGREEMENT (this “Agreement”) is executed as of July 26,
2012, by and among Channel Intelligence, Inc., a Delaware corporation (“CI”),
CIML, LLC, a Delaware limited liability company (“CIML”), Internet Capital Group
Operations, Inc., a Delaware corporation (“ICG Operations”), ICG Group, Inc., a
Delaware corporation (“ICG Group” and, together with ICG Operations, “ICG”), and
Douglas Alexander, an individual (“Executive”).

WITNESSETH

WHEREAS, Executive is an employee of ICG Operations, a wholly owned subsidiary
of ICG Group;

WHEREAS, ICG Group indirectly holds a majority interest in CI;

WHEREAS, on May 1, 2012, at ICG’s direction, Executive assumed the role of CI’s
Chief Executive Officer;

WHEREAS, Executive agreed to act as CI’s Chief Executive Officer and has agreed
to continue in such role (such ongoing service as Chief Executive Officer, the
“Services”), with the expectation that the Services will continue until
March 31, 2014;

WHEREAS, the parties desire to clarify certain issues related to Executive’s
employment by ICG and the Services;

WHEREAS, ICG desires that CI reimburse ICG Operations in respect of the
Services, and CI desires to make such payments, in each case, as set forth
herein;

WHEREAS, CI is a wholly owned subsidiary of CIML; and

WHEREAS, CIML desires to grant a profits interest to Executive to incent him to
increase the value of CI for the benefit of CIML.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows.

SECTION 1 – Lease of Executive

1.1     ICG shall lease Executive to CI to perform the Services in consideration
of the payments set forth in Section 2, not including the payments set forth in
Section 2.4; provided, however, that Executive shall remain an employee of ICG
Operations. In his role as Chief Executive Officer of CI, Executive shall
perform the Services at CI’s principal offices or at such other locations as are
necessary for the operation of CI’s business. It is expected that Executive will
devote approximately 80% of his business time to performing the Services.



--------------------------------------------------------------------------------

1.2     Executive agrees that his provision of the Services in accordance with
this Agreement does not violate any provision of the Employment Agreement dated
as of April 18, 2007 by and between ICG Group and Executive, as amended (the
“Employment Agreement”), and does not constitute a good reason termination of
Executive’s employment, including, without limitation, “Good Reason Before a
Change of Control” or for “Good Reason After a Change of Control,” as such terms
are defined in the Employment Agreement. Executive agrees that his cessation of
the Services at any time (a) will not be deemed to be a termination of
Executive’s employment with ICG or a termination for good reason, including,
without limitation, “Good Reason Before a Change of Control” or “Good Reason
After a Change of Control” and (b) will not trigger any severance obligations on
the part of ICG, ICG Operations or CI. For the avoidance of doubt, Executive
shall not be entitled to participate in any of CI’s or CIML’s employee benefits
plans.

SECTION 2 – Consideration

2.1     Executive’s base salary shall be paid in accordance with the terms of
the Employment Agreement. In consideration of ICG leasing the Executive to CI,
CI shall pay to ICG Operations an amount equal to $25,000 for each month of
Services performed by Executive from May 1, 2012 through the term of this
Agreement. The parties agree that (a) on April 30, 2013, CI shall pay ICG
Operations for all Services performed by Executive prior to April 30, 2013 and
(b) on April 30, 2014, CI shall pay ICG Operations for all Services performed by
Executive prior to April 30, 2014.

2.2     Each of the parties acknowledges and agrees that (a) Executive’s target
annual bonus under the Employment Agreement is an amount equal to 150% of his
base salary at ICG Operations (the “Target Bonus”), (b) the extent to which
Executive’s Target Bonus for 2012 (the “Initial Bonus”) is actually achieved
(i.e., paid out) shall be determined (i) 50% by reference to performance goals
and targets related to ICG Group and (ii) 50% by reference to performance goals
and targets related to CI, with all such performance goals and targets and the
determination related to achievement of such goals and targets approved by the
Compensation Committee of the Board of Directors of ICG Group (the “ICG
Compensation Committee”) acting in consultation with the Compensation Committee
of the Board of Directors of CI (the “CI Compensation Committee”), and (c) the
extent to which Executive’s Target Bonus for 2013 (the “Subsequent Bonus”) is
actually achieved (i.e., paid out) shall be determined (A) 25% by reference to
performance goals and targets related to ICG Group and (B) 75% by reference to
performance goals and targets related to CI , with (x) all such performance
goals and targets related to ICG Group and the determination related to
achievement of such goals and targets approved by the ICG Compensation Committee
and (y) all such performance goals and targets related to CI and the
determination related to achievement of such goals and targets approved by the
ICG Compensation Committee acting in consultation with the CI Compensation
Committee. In the event that Executive ceases performing services for CI under
this Agreement during either of the applicable bonus periods, the
above-prescribed performance goals and targets may be adjusted by the ICG
Compensation Committee in its sole discretion. CI shall provide the ICG
Compensation Committee with access to its books and records for purposes of
making such determinations.

 

2



--------------------------------------------------------------------------------

2.3     In consideration of ICG leasing the Executive to CI, CI shall compensate
ICG Operations as follows: (a) with respect to the Initial Bonus, on April 30,
2013, CI shall pay ICG Operations $150,000 or such lesser amount as equals the
Initial Bonus awarded to Executive in respect of CI’s performance, and (b) with
respect to the Subsequent Bonus, on April 30, 2014, CI shall pay ICG Operations
$300,000 or such lesser amount as equals the Subsequent Bonus. Payment by CI to
ICG Operations in respect of Executive’s bonus shall be prorated in the event
that Executive performs Services under this Agreement for a partial year. In the
event that the leasing of Executive to CI continues after March 31, 2014, the
parties shall amend this Agreement to set forth the consideration to be paid to
ICG Operations in consideration of ICG leasing the Executive to CI.

2.4     CIML shall grant a profits interest in CIML to Executive for the
provision of Services to or for the benefit of CIML that, subject to a
three-year, service-based vesting schedule (as set forth in the following
sentence), will, at the time of the grant, entitle him to approximately 2.6% of
distributions from CIML to the extent such distributions exceed $85,140,000
million (the “Threshold”), in a manner consistent with tax-free treatment to
Executive upon issuance in accordance with Rev. Proc. 93-27 and Rev. Proc.
2001-43 (such profits interest, the “Profits Interest”). One-third of the
Profits Interest shall vest on March 1, 2013, with the remainder of the Profits
Interest vesting in equal quarterly installments through March 1, 2015, so long
as the Service Requirement (as defined below) continues to be met by Executive.
For purposes of this Section 2.4, the Service Requirement shall continue to be
met by Executive (a) during the period beginning on the grant date and ending on
March 31, 2014, so long as Executive continues to provide the Services pursuant
to this Agreement, and (b) during the period beginning on April 1, 2014 and
ending on March 1, 2015, so long as Executive (i) provided the Services through
March 31, 2014 pursuant to this Agreement and (ii) continues to provide the
Services pursuant to this Agreement and/or serve on the Board of Directors of
CI. The Profits Interest shall fully vest upon a sale of CIML, CI or MyList
Corporation. Executive acknowledges that the Threshold shall be increased to the
extent CIML raises additional capital and that Executive may be diluted to the
extent CIML issues additional securities. In the event of any conflict between
the provisions of this Section 2.4 and those of the CIML Second Amended and
Restated Limited Liability Company Agreement, dated as of the date hereof (as
such may be amended from time to time , the “LLC Agreement”), the provisions of
the LLC Agreement shall supersede and prevail.

SECTION 3 – Term

3.1     This Agreement shall terminate on the date Executive ceases to provide
the Services under this Agreement. A committee (the “CI Evaluation Committee”)
comprised of a representative of Aweida Venture Partners, RLLLP, who shall
initially be Jesse Aweida, and a representative of ICG, who shall initially be
Walter W. Buckley, III, shall periodically evaluate Executive’s performance as
it relates to the services provided to CI pursuant to this Agreement. In the
event that both members of the CI Evaluation Committee determine that
Executive’s provision of the Services is no longer desirable and notifies CI and
Executive in writing of such determination, this Agreement shall automatically
terminate and Executive shall cease to provide the Services. Sections 1.2, 2.1,
2.2, 2.3, 2.4, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6 and 4.7 shall survive any
termination of this Agreement, including, without limitation, pursuant to the
foregoing sentence.

 

3



--------------------------------------------------------------------------------

SECTION 4 – Miscellaneous Provisions

4.1     Relationships. The relationship among ICG, ICG Operations and CI under
this Agreement shall be solely that ICG and ICG Operations are independent
contractors for CI, and nothing in this Agreement shall be deemed to create any
relationship of agency, employment, partnership, or joint venture among the
parties. The Executive shall for all purposes be deemed to be an employee of
ICG.

4.2     Governing Law. This Agreement shall be governed by and interpreted under
the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict-of-laws provisions.

4.3     Complete Agreement; Amendment and Assignment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, or terminated except upon written
amendment duly executed by the parties hereto. In the event of any conflict
between this Agreement and the Employment Agreement, the terms of this Agreement
shall govern. The rights or obligations of any party under this Agreement shall
not be assigned by any party without the prior written consent of the other
parties.

4.4     Arbitration. Any controversy, claim or dispute arising out of or
relating to this Agreement shall be resolved by arbitration in Philadelphia,
Pennsylvania.

4.5     Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

4.6     Notices. Any notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to CI or CIML:

Channel Intelligence, Inc.

1180 Celebration Blvd., Suite 101

Celebration, FL 34747

Attention: Michael Evanoff

 

4



--------------------------------------------------------------------------------

If to ICG or ICG Operations:

Internet Capital Group Operations, Inc.

690 Lee Road, Suite 310

Wayne, PA 19087

Attn: General Counsel

If to Executive:

Douglas Alexander

700 Hazelhurst Avenue

Merion, PA 19066

The above addresses may be changed at any time by giving ten days’ prior written
notice as above provided.

4.7     No Third-Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, other than
the parties hereto, any right or remedies under or by reason of this Agreement.

 

[The remainder of this page intentionally left blank.]

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

CHANNEL INTELLIGENCE, INC.     ICG GROUP, INC. By:   /s/ Rob Wight     By:   /s/
Walter W. Buckley, III

Name: Rob Wight

   

Name: Walter W. Buckley, III

Title:   Founder and Chief Software Architect

   

Title:   Chief Executive Officer

INTERNET CAPITAL GROUP OPERATIONS, INC.     By:   /s/ Walter W. Buckley, III    
/s/ Douglas Alexander

Name: Walter W. Buckley, III

   

Douglas Alexander

Title:   Chief Executive Officer

    CIML, LLC     By:   /s/ Rob Wight      

Name: Rob Wight

   

Title:   President and CEO

   